993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie GREEN, Petitioner-Appellant,v.Richard S. LINDLER, Warden;  T. Travis Medlock, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 93-6228.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CA-93-114-3-6BD)
Ronnie Green, Appellant Pro Se.
D.S.C.
VACATED AND REMANDED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ronnie Green seeks to appeal the district court's order dismissing without prejudice his petition for habeas corpus relief, pursuant to 28 U.S.C. § 2254 (1988), for failing to exhaust state court remedies.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that, based upon the facts alleged by Green in his petition, he did indeed fully exhaust available state remedies by way of a direct appeal to the South Carolina Supreme Court of the same issues raised in his subsequent federal habeas petition.   See Ylst v. Nunnemaker, 59 U.S.L.W. 4808, 4811 (U.S. 1991);   Castille v. Peoples, 489 U.S. 346, 350 (1989).  Accordingly, we grant a certificate of probable cause to appeal, vacate the district court's order, and remand this case for further consideration consistent with this opinion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED